Opinion of the court by
JUDGE NUNN
— Affirming.
The substance of the facts in this ease appear to be that J. T. Harris, who is a son of appellant, H. S. Harris, and S. L. Bowen, who is a son-in-law of appellee,, E. A. Tuttle, formed a co-partnership under the style of the Glasgow Electric Light & Power Company. They were equal partners. Each borrowed the capital with which he began, — Harris, from his mother, appellant; and Bowen from his father-in-law, Tuttle, appellee. The sum loaned *884in each instance was $7,500. It was agreed all along that each was to give a mortgage on the undivided one-half of the property to secure the loan made. On the 27th of May, 1898, the final amount to make the $7,500 was loaned to Harris by his mother, and on that day he executed to her his note for the full sum, and also executed a mortgage to her on his one-half of the property to secure, the note, as he had agreed to do. On the same day, Bowen executed a note and a mortgage to appellee, Tuttle, for the like sum of $7,500 to secure the loan from him, as he had agreed to do. These mortgages were not acknowledged and lodged for record until June 17, 1898. On May 31, 1898, just four days after the execution of the notes and mortgages, but before they were acknowledged and lodged for record, Harris and Bowen executed a note and mortgiage to Trigg &. Co., to secure a prior indebtedness, in the sum of $4,000. This mortgage to Trigg & Co. was filed and recorded November 8, 1898. This note and mortgage for $4,000 was sold and transferred by Trigg & Co. to appellee, E. A. Tuttle, and he brought suit upon it on the 21st day of January, 1899, against Harris & Bowen, as partners, and Annie M. Bowen and H. S. Harris, etc. Appellee alleged in his petition that his lien for the $4,000 mortgage debt was a prior. lien over the mortgage debt of himself and that of appellant, H. S. Harris, for $7,500 each. The appellant filed an answer denying this allegation, and alleging that her-mortgage was a -superior lien to that of appellee, for the $4.000 debt, or any one else, except the mechanic’s lien of E. B. Davis. The, special commissioner in the case reported, and the lower court adjudged, that all of the firm’s debts were superior liens, and should be paid before the individual debts of the two partners; and on *885this judgment Tuttle received on his $4,000 debt and its interest the sum of $3,529.50, and the appellant, H. S. Harris, excepted to this judgment, and is now here on appeal.
Appellant claims that by the mortgage of her son to herself, and H. L. Bowen to his father-in-law, Tuttle, of their undivided half, each, of the partnership property, they by that act waived all their rights to partnership liens, and that the general creditors of the partnership have no lien upon the partnership property; that their lien is derivative only; and that they can only assert such lien when the partners themselves can do so-. Admitting this to be true, the mortgages were each executed individually,- — -Bowen to Tuttle, and Harris to his mother, — conveying each of their undivided half interests in said partnership property. And construing these mortgages, they only put in lien to the mortgagees their interests in the property after the partnership debts were paid; each partner reserving his equitable lien upon all the property for the payment of partnership debts. Bowen swears that this was the understanding with Harris at the time these individual mortgages were executed. Harris contradicts him in his testimony. Trigg and Dickinson, of the firm of Trigg & Co., corroborate Bowen. They say that they made the loan of $4,000 to Bowen & Harris directly with Harris, and that they would not have loaned the money to them except upon the statement of Harris, that there was no mortgage lien of any kind upon the property.
For these reasons the judgment of the lower court is affirmed.